COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-091-CR
 
DOMINGO LUCIO HERNANDEZ                                               APPELLANT
A/K/A
DOMINGO HERNANDEZ
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
On February 23, 2007,
appellant Domingo Lucio Hernandez a/k/a Domingo Hernandez pled guilty to
indecency with a child.  See Tex. Penal Code Ann. ' 21.11(a), (c) (Vernon 2003). 
Pursuant to a plea agreement, he was sentenced to two years= confinement.




On February 23, 2007, the
trial court entered its certification of defendant=s right to appeal in accordance with rule 25.2(a)(2).  Tex.
R. App. P. 25.2(a)(2).  The
certification states that appellant Ahas waived the right of appeal.@
Appellant filed a pro se
notice of appeal on March 16, 2007 challenging his conviction.  On March 23, 2007, we notified appellant that
the certification indicating that he had waived his right to appeal had been
filed in this court and that the appeal would be dismissed unless appellant or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(a)(2), 44.3.  Appellant filed a response; however, it does
not show grounds for continuing the appeal. 
See Tex. R. App. P.
25.2(a)(2)(A)B(B); Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Blanco v. State,
18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Estrada v. State, 149
S.W.3d 280, 285 (Tex. App.CHouston [1st Dist.] 2004, pet. ref=d).
Therefore, we dismiss the
appeal.  See Tex. R. App. P. 25.2(a)(2), 43.2(f). 
 
PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
April 26, 2007




[1]See Tex. R. App. P. 47.4.